 

Exhibit 10.8

DIADEXUS, INC.

RETENTION BONUS PLAN

(Amended and Restated May 1, 2008, May 27, 2010 and June 24, 2010)

1. Purpose. The purpose of the Plan, as amended and restated herein, is to
reinforce and encourage the continued attention and dedication of employees of
the Company by providing retention bonus payments to such employees upon the
consummation of a Change in Control.

2. Definitions. The following terms as used herein shall have the meanings set
forth in this Section 2.

2.1 “Acquirer” shall mean any successor to the business or assets of the Company
pursuant to a Change in Control.

2.2 “Acquisition Agreement” shall mean any agreement entered into by the Company
which, if consummated, would result in a Change in Control.

2.3 “Board” shall mean the Board of Directors of the Company, as constituted
from time to time.

2.4 “Bona Fide Offer” shall mean a written offer delivered to the Company which
specifies, at a minimum, the principal terms of the proposed Change in Control,
including, without limitation, the aggregate Proceeds to the Company’s
stockholders, the proposed structure of the Change in Control and any major
conditions to closing.

2.5 “Bonus Pool Amount” shall mean an amount determined as follows:

(a) If the Proceeds upon a Change in Control have a value less than or equal to
$75,000,000 then the Bonus Pool Amount shall be equal to 8% of the Proceeds.

(b) If the Proceeds upon a Change in Control have a value greater than
$75,000,000, then the Bonus Pool Amount shall be equal to 12% of the Proceeds.

2.6 “Cause” shall be as defined in any employment, severance or similar
agreement between the Participant and the Company; provided, that in the absence
of an employment, severance or similar agreement containing such definition,
Cause shall mean:

(a) A material act of dishonesty made by the Participant in connection with the
Participant’s responsibilities as an employee;

(b) The Participant’s commission of, or plea of nolo contendere to, a felony;

 

1



--------------------------------------------------------------------------------

 

(c) The Participant’s gross misconduct in connection with the performance of his
or her duties as an Employee; or

(d) The Participant’s material breach of his or her obligations under any
written agreement with the Company;

provided, however, that with respect to clauses (c) and (d), such actions shall
not constitute Cause if they are cured by the Participant within thirty
(30) days following delivery to the Participant of a written explanation
specifying the basis for the Company’s beliefs with respect to such clauses.

2.7 “Change in Control” shall mean (a) the acquisition of the Company by another
entity, or entities acting as a group, by means of any transaction or series of
related transactions (including, without limitation, any reorganization, merger
or consolidation) that results in such entity or entities holding more than
fifty percent (50%) of the outstanding voting power of the Company (other than a
bona fide equity financing transaction or transfers between affiliated funds) or
(b) a sale or transfer of all or substantially all of the assets of this
corporation, which transaction or series of related transactions results in the
payment of a Liquidation Preference pursuant to Section 2 of the Restated
Certificate of Incorporation of the Company.

2.8 “Code” shall mean the Internal Revenue Code of 1986, as amended.

2.9 “Common Stock” shall mean the Common Stock of the Company, par value $0.01
per share.

2.10 “Company” shall mean diaDexus, Inc., a Delaware corporation.

2.11 “Compensation Committee” shall mean the Compensation Committee of the
Board.

2.12 “Covered Termination” shall mean the termination of Participant’s
employment or service with the Company by the Company for other than Cause or by
the Participant for Good Reason that constitutes a “separation from service”
within the meaning of Section 409A of the Code and the Department of Treasury
regulations and other guidance promulgated thereunder.

2.13 “Employee” shall mean an individual who is an employee of the Company or
any Subsidiary within the meaning of Section 3401(c) of the Code.

2.14 “Equity Offset” shall mean any net pre-tax gains in respect of Common Stock
received by a Participant in connection with the Change in Control, including
but not limited to amounts received with respect to such Participant’s
outstanding restricted Common Stock or options to purchase Common Stock.

 

2



--------------------------------------------------------------------------------

 

2.15 “Good Reason” shall mean the Participant having “Good Reason” to
voluntarily terminate his employment, as defined in any employment, severance or
similar agreement between the Participant and the Company; provided, that in the
absence of an employment, severance or similar agreement containing such
definition, the Participant shall have Good Reason to voluntarily terminate his
or her employment or service following any of the following events unless the
Company fully corrects the circumstances giving rise to the event (provided such
circumstances are capable of correction) prior to the date of the Participant’s
termination:

(a) Any material reduction of the Participant’s base compensation without the
Participant’s express written consent;

(b) Any material reduction in the Participant’s title, authority or duties; or

(c) The relocation of the Company’s offices at which the Participant is
principally employed or provides services to a location a material distance of
more than thirty (30) miles from such offices without the Participant’s express
written consent; or

(d) The Company’s material breach of its obligations under this Plan.

Provided, however, that notwithstanding the foregoing the Participant may not
resign his employment with Good Reason unless: (1) the Participant provides the
Company with at least thirty (30) days prior written notice of his intent to
resign for Good Reason (which notice is provided not later than the 30th day
following the occurrence of the event constituting Good Reason and contains
reasonable detail regarding the basis for asserting Good Reason) and (2) the
Company has not remedied the violation(s) within the thirty (30) day period.
Additionally, a Participant’s continued employment or service shall not
constitute consent to, or a waiver of rights with respect to, any circumstance
described above which may give rise to a termination with Good Reason.

2.16 “Officer” shall mean an Employee who has been designated an officer of the
Company by the Board.

2.17 “Participant” shall mean an Employee who has been selected by the
Administrator to receive a Retention Bonus pursuant to the Plan.

2.18 “Percentage Interest” shall mean a grant to a Participant, pursuant to this
Plan, of a percentage of the Bonus Pool Amount as determined in the sole
discretion of the Compensation Committee prior to a Change in Control.

2.19 “Plan” shall mean this diaDexus, Inc. Retention Bonus Plan, as amended and
restated herein.

2.20 “Proceeds” shall mean the following items of consideration (in cash,
securities or other property) paid by the Acquirer in effecting the Change in
Control:

(a) For a Change in Control effected by a merger or consolidation or by the
direct purchase of the Company’s outstanding securities, the aggregate amount of
consideration (valued at fair market value by the Board in good faith) to be
paid to the holders of the Company’s outstanding securities in the acquisition
of their stockholder interests, or

 

3



--------------------------------------------------------------------------------

 

(b) For a Change in Control effected by the purchase of all or substantially all
of the Company’s assets, the portion of the consideration (valued at fair market
value by the Board in good faith) to be paid to the Company for those assets
that is to be subsequently distributed to the holders of the Company’s
outstanding securities in liquidation of their stockholder interests.

No expense or liability of the Company assumed or discharged by the Company or
the Acquirer in the Change in Control, including without limitation the payment
of Retention Bonuses hereunder, will be taken into account in determining the
amount of Proceeds.

Proceeds shall also include any and all holdbacks, escrows, earn-out provisions,
other contingent pay-out features or other similar delays in payment to be made
after the effective date of the Change in Control.

2.21 “Retention Bonus” shall mean a bonus payable to a Participant pursuant to
the terms of this Plan.

2.22 “Retention Bonus Amount” shall mean, with respect to a Participant, (i) the
Bonus Pool Amount multiplied by such Participant’s Percentage Interest, minus
(ii) the Equity Offset. For the purposes of calculating the Bonus Pool Amount
with respect to any Participant who is not an Officer, any Proceeds subject to
holdback, escrow, earn-out or other contingency shall be valued at one hundred
percent (100%) of the amount subjected to holdback, escrow, earn-out or other
contingency. For the purposes of calculating the Bonus Pool Amount with respect
to a Participant who is an Officer, any Proceeds subject to holdback, escrow,
earn-out or other contingency shall be valued at the amount actually paid to
stockholders or the Company from such holdback, escrow, earn-out or other
contingency.

2.23 “Subsidiary” shall have the meaning set forth in Section 424(f) of the
Code.

3. Administration.

3.1 Administrator. The Plan shall be administered by the Compensation Committee.
The Compensation Committee acting as administrator of the Plan may be hereafter
referred to as the “Administrator.”

3.2 Authority of the Administrator. Subject to the provisions of the Plan and
the Company’s Certificate of Incorporation, as they may be amended from time to
time, the Administrator shall have full authority and discretion to take any
actions it deems necessary or advisable for the administration of the Plan.
Subject to the provisions of the Plan, the Administrator has authority to
determine, in its sole discretion, to whom, and the time or times at which,
Retention Bonuses may be paid as well as the allocation of Percentage Interests.
Subject to the Company’s Certificate of Incorporation, as may be amended from
time to time, the Administrator has authority to prescribe, amend and rescind
rules and regulations relating to the Plan and to make all other determinations
necessary or advisable for Plan administration. All decisions, interpretations
and other actions of the Administrator shall be final, conclusive and binding on
all parties who have an interest in the Plan.

 

4



--------------------------------------------------------------------------------

 

3.3 Administrator Liability. No member of the Compensation Committee will be
liable for any action or determination made by the Compensation Committee with
respect to the Plan or any Retention Bonus paid under the Plan. All expenses and
liabilities which members of the Compensation Committee incur in connection with
the administration of this Plan shall be borne by the Company or its successor.
No members of the Compensation Committee shall be personally liable for any
action, determination or interpretation made in good faith with respect to this
Plan or any Retention Bonuses paid hereunder, and all members of the
Compensation Committee shall be fully indemnified and held harmless by the
Company or its successor in respect of any such action, determination or
interpretation.

4. Eligibility. Only Employees shall be eligible to participate in the Plan. The
Administrator shall determine the Participants in its sole discretion. Only
Participants shall be eligible to receive a Retention Bonus pursuant to this
Plan.

5. Terms and Conditions of the Retention Bonuses.

5.1 Allocation of Aggregate Amount of Retention Bonuses. The allocation of the
Percentage Interests to be awarded hereunder shall be determined prior to the
consummation of a Change in Control by the Administrator. In advance of any
determination by the Administrator regarding the individual amounts to be
allocated under the Plan to the various Participants, the Company’s Chief
Executive Officer shall have the opportunity to make a presentation and
recommendation to the Administrator regarding such allocations. The
Administrator may, in its sole discretion, notify each Participant of his or her
Percentage Interest allocation at any time after making such determination. Any
Percentage Interest granted by the Compensation Committee which is subsequently
forfeited shall be reallocated to the Bonus Pool Amount and be available for
allocation at the sole discretion of the Compensation Committee. Any portion of
the Bonus Pool Amount which remains un-allocated as of the consummation of the
Change in Control shall not be distributed automatically to the existing
Participants and shall remain assets of the Company and its successors.

5.2 Payment of Retention Bonuses. Subject to Section 5.3 below, each Participant
shall be entitled to his or her Retention Bonus upon the consummation of the
Change in Control. Subject to Section 5.3 below, all payments under the Plan to
Participants who are not Officers shall be made within 30 days after the
consummation of the Change in Control and payments under the Plan made to
Officers shall be made within 30 days following the date related Proceeds first
become payable to stockholders or the Company. Except as otherwise provided in
Section 5.3, a Participant must remain in the continuous employment or other
service of the Company through the date of each payment in order to be eligible
for such payment. The Retention Bonus shall be determined by the Administrator
in accordance with this Plan and shall be in an amount equal to the Retention
Bonus Amount. The Retention Bonus shall be payable in cash or, as permitted
solely in the Administrator’s discretion with respect to each Participant at any
time prior to such payment, such other form (or forms) of consideration being
paid to shareholders in connection with the Change in Control, but in the event
that all or a portion of the consideration consists of other than cash or
securities that are freely tradable at the time of their issuance (“Public
Securities”), the Retention Bonus will be payable in cash at least to the extent
sufficient to permit such Participant to satisfy his or her state, local and
federal income tax and employment tax withholding liabilities with respect to
his or her Retention Bonus as calculated based on the statutory withholding tax
rates in effect for such payments at the time the Retention Bonus is paid.

 

5



--------------------------------------------------------------------------------

 

5.3 Involuntary Termination. Notwithstanding Sections 5.1 and 5.2 above, in the
event of a Participant’s Covered Termination during the period of time
commencing upon a Bona Fide Offer and ending upon the date all payments under
this Plan have been made or the date this Plan shall have been terminated in
accordance with its terms, such Participant shall be entitled to receive his or
her Retention Bonus Amount payable in a cash lump sum as soon as
administratively practicable following the date of the consummation of the
Change in Control or, with respect to Officers, as soon as administratively
practicable after the date related payments of Proceeds are first made available
to stockholders or the Company. In the event the Bona Fide Offer is revoked or
otherwise terminated without the consummation of a transaction constituting a
Change in Control, a Participant’s rights with respect to such Bona Fide Offer
shall thereupon be forfeited for no consideration.

6. Assumption of Plan. The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, whether pursuant
to a Change in Control or otherwise, to expressly assume and agree to perform
the obligations under this Plan in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place.

7. Withholding Taxes. All amounts payable hereunder shall be subject to
applicable state, federal and local income, employment and excise tax
withholding.

8. Assignment or Transfer of Awards. The Company may assign this Plan and its
rights and obligations hereunder in whole, but not in part, only to any
corporation or other entity with or into which the Company may hereafter merge
or consolidate or to which the Company may transfer all or substantially all of
its assets if, in any such case, said corporation or other entity shall by
operation of law or expressly in writing assume all obligations of the Company
hereunder as fully as if it had been originally made a party hereto; the Company
may not otherwise assign this Plan or any of its rights and obligations
hereunder. Subject to the foregoing, the terms and provisions of this Plan shall
be binding upon any successor to the Company (including without limitation, any
Acquirer), and such successor shall accordingly be liable for the payment of all
benefits which become due and payable under the Plan with respect to the
Participants. No Participant’s rights hereunder shall be anticipated, assigned,
attached, garnished, optioned, transferred or made subject to any creditor’s
process, whether voluntarily, involuntarily or by operation of law, except as
approved by the Administrator.

9. No Employment Rights. No provision of the Plan shall be construed to give any
person any right to become, to be treated as, or to remain an Employee. The
Company and its Subsidiaries reserve the right to terminate any Participant’s
employment at any time and for any reason or for no reason, with or without
cause and with or without advance notice.

 

6



--------------------------------------------------------------------------------

 

10. No Equity Interest. Neither the Plan nor any allocation of Percentage
Interests hereunder creates or conveys any equity or ownership interest in the
Company nor any rights commonly associated with such interests, including,
without limitation, the right to vote on any matters put before the stockholders
of the Company.

11. Duration and Amendments.

11.1 Term of the Plan. This Plan shall be effective as of November 10, 2006 and
shall terminate upon the earlier to occur of (a) the payment of all amounts
payable hereunder; or (b) the closing of an initial public offering of the
Company’s Common Stock. For the avoidance of doubt, the closing of an initial
public offering of the Common Stock of any successor to the Company shall not be
deemed to terminate the Plan.

11.2 Subsequent Financings by the Company. In the event that the Board
determines in good faith that the Company has undergone a financing for cash
subsequent to the adoption of the Plan, such that the Plan should be amended to
take into account such financing, the Company and the Participants holding at
least a majority of the Percentage Interests held by all Participants shall
negotiate in good faith to amend the Plan to appropriately reflect the impact of
the financing on the Plan.

11.3 Right to Amend the Plan. Except as provided herein and in the Company’s
Certificate of Incorporation, as may be amended from time to time, the Plan may
be amended at any time or from time to time by the Board; provided, however,
that no such amendment shall impair the then-existing rights of a Participant
with regard to the Plan (including without limitation his or her rights to
properly allocated Percentage Interests) absent (a) his or her consent or
(b) the approval by the Participants holding at least a majority of the
Percentage Interests held by all Participants. Notwithstanding the foregoing, in
the event of any amendment to the Plan that causes Retention Bonuses to be
payable in any form other than cash or Public Securities, each Participant’s
Retention Bonus shall nonetheless be payable in cash or Public Securities in an
amount that is no less than the amount sufficient to permit such Participant to
satisfy his or her state, local and federal income tax and employment tax
withholding liability with respect to his or her Retention Bonus. For purposes
of determining the amount of any Participant’s Retention Bonus that is required
to be paid in cash or Public Securities pursuant to the immediately preceding
sentence, the Company shall use the statutory rate of withholding for the
Participant with respect to the payment of such Retention Bonus. This
Section 11.3 may only be amended with the unanimous consent of the Participants
then holding Percentage Interests.

12. Execution. To record the adoption of the Plan, the Company has caused its
authorized officer to execute the same.

13. Choice of Law. All questions concerning the construction, validation and
interpretation of the Plan will be governed by the law of the State of Delaware
without regard to its conflict of laws provision.

 

7



--------------------------------------------------------------------------------

 

14. Funding. No provision of the Plan shall require the Company, for purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company
or its successor.

 

diaDexus, Inc. By:  

/s/ Patrick Plewman

Title:  

President and CEO

 

8